DETAILED ACTION
	This office action is in response to the RCE filed on August 25, 2021 in application 16/241,338. 
	Claims 1-4, 6-11, 13-18 and 20 are presented for examination.   Claims 1-4, 6, 8-11, 13, 15-18 and 20 are amended.   Claims 5, 12, and 19 are cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-11, 13-18 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-11, 13-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu (US 2018/0107723). 

In regard to claim 1, Xu teaches a method implemented by an information handling system that includes a memory and a processor, the method comprising: 
retrieving a set of dump data generated by a dump event, where the set of dump data comprises both a first set of data corresponding to a first data type and a second set of data corresponding to a second data type (heap dump is a snapshot of all the objects in a virtual machine such as a Java Virtual machine (JVM) heap at a certain point in time, pg. 17); 
receiving a first view selection and a second view selection from a user (a current activities view and a request view or customized views, pg. 22); 
identifying a first data type description corresponding to the first view selection and identifying a second data type description corresponding to the second view selection(visualization component is a component of the system that is configured to display to the user and/or administrator the representation of the request objects … generate one or more views of the representation, pg. 22); 
matching the first data type description to the first set of data and matching the second data type description to the second set of data (extract module locate the request objects by walking through each thread in the dump, pg. 25); 
convert to desired format … format is a standard markup language format, pg. 20, convert the request object in an XML representation, pg. 26); 
converting the second set of data into a second viewable format comprising a second set of markup language representations (convert to desired format … format is a standard markup language format, pg. 20, SOAP requests, pg. 28); and 
displaying concurrently the first set of markup language representations in a first window on a display and the second set of markup language representations in a second window on the display (visualization of the current activities view and the request views presented to the administrator, pg. 29).  

In regard to claim 2, Xu teaches the method of claim 1 wherein the first data type description comprises a set of rules that describe a layout location of the first set of data (data related to definition of the request location can be for request locations that are written or built for languages or formats used for the transmission of information, pg. 18).  

In regard to claim 3, Xu teaches the method of claim 2 further comprising: 
identifying an object at a location in the dump data that matches the layout location (extract module uses the request location information and traverses each thread in the dump to locate the corresponding request object 141, pg. 21); 
determining that an embedded object is embedded in the object, wherein the embedded object corresponds to the first data type description (retrieve an object embedded within other object, pg. 21, 25); and 
retrieve an object embedded within other object, pg. 21, 25).  

In regard to claim 4, Xu teaches the method of claim 2 further comprising: 
selecting a subset of the set of rules in response to evaluating the set of rules against a thread corresponding to the set of dump data (extract module uses the request location information and traverses each thread in the dump to locate the corresponding request object, pg. 21); and 
utilizing the subset of rules to locate the first set of data (request location can be received or determined from the XML library that defines these request locations, pg. 24).  

In regard to claim 6, Xu teaches the method of claim 1 wherein the first data type description comprises a set of information selected from the group consisting of an object type, an attribute name, and a request type (request location can be an object type or an attribute name … request location may be the request location, pg. 19).  

In regard to claim 7, Xu teaches the method of claim 1 wherein the dump event is selected from the group consisting of a Java system dump and a Java heap dump (java dump, pg. 15).  

In regard to claim 8, Xu teaches an information handling system comprising: 
one or more processors (processor, fig. 5, 302); 
a memory coupled to at least one of the processors (memory, fig. 5, 304); 
program/utilities 328 each having at least one set of program modules, fig. 5, 328, pg. 36) in order to perform actions of: 
retrieving a set of dump data generated by a dump event, where the set of dump data comprises both a first set of data corresponding to a first data type and a second set of data corresponding to a second data type (heap dump is a snapshot of all the objects in a virtual machine such as a Java Virtual machine (JVM) heap at a certain point in time, pg. 17); 
receiving a first view selection and a second view selection from a user (a current activities view and a request view or customized views, pg. 22); 
identifying a first data type description corresponding to the first view selection and identifying a second data type description corresponding to the second view selection (visualization component is a component of the system that is configured to display to the user and/or administrator the representation of the request objects … generate one or more views of the representation, pg. 22); 
matching the first data type description to the first set of data and matching the second data type description to the second set of data (extract module locate the request objects by walking through each thread in the dump, pg. 25); 
converting the first set of data into a first viewable format comprising a first set of markup language representations (convert to desired format … format is a standard markup language format, pg. 20, convert the request object in an XML representation, pg. 26); 
Docket No. CA820160386US01Page 4 of 17 Atty Ref. No. 8054 Xu - 16/241,338PATENT converting the second set of data into a second viewable format comprising a second set of markup language representations (convert to desired format … format is a standard markup language format, pg. 20, SOAP requests, pg. 28); and 
visualization of the current activities view and the request views presented to the administrator, pg. 29).

In regard to claim 9, Xu teaches the information handling system of claim 8 wherein the first data type description comprises a set of rules that describe a layout location of the first set of data (data related to definition of the request location can be for request locations that are written or built for languages or formats used for the transmission of information, pg. 18).  

In regard to claim 10, Xu teaches the information handling system of claim 9 wherein the processors perform additional actions comprising: 
identifying an object at a location in the dump data that matches the layout location (extract module uses the request location information and traverses each thread in the dump to locate the corresponding request object 141, pg. 21); 
determining that an embedded object is embedded in the object, wherein the embedded object corresponds to the first data type description (retrieve an object embedded within other object, pg. 21, 25); and 
capturing at least a portion of the first set of data from the embedded object (retrieve an object embedded within other object, pg. 21, 25).  

In regard to claim 11, Xu teaches the information handling system of claim 9 wherein the processors perform additional actions comprising: Docket No. CA820160386US01Page 5 of 17 Atty Ref. No. 8054 Xu - 16/241,338PATENT 
extract module uses the request location information and traverses each thread in the dump to locate the corresponding request object, pg. 21); and 
utilizing the subset of rules to locate the first set of data (request location can be received or determined from the XML library that defines these request locations, pg. 24).  

In regard to claim 13, Xu teaches the information handling system of claim 8 wherein the first data type description comprises a set of information selected from the group consisting of an object type, an attribute name, and a request type (request location can be an object type or an attribute name … request location may be the request location, pg. 19).  

In regard to claim 14, Xu teaches the information handling system of claim 8 wherein the dump event is selected from the group consisting of a Java system dump and a Java heap dump (java dump, pg. 15).  

In regard to claim 15, Xu teaches a computer program product stored in a computer readable storage medium, comprising computer program code that, when executed by an information handling system, causes the information handling system to perform actions comprising: 
retrieving a set of dump data generated by a dump event, where the set of dump data comprises both a first set of data corresponding to a first data type and a second set of data heap dump is a snapshot of all the objects in a virtual machine such as a Java Virtual machine (JVM) heap at a certain point in time, pg. 17); 
receiving a first view selection and a second view selection from a user (a current activities view and a request view or customized views, pg. 22); 
identifying a first data type description corresponding to the first view selection and identifying a second data type description corresponding to the second view selection (visualization component is a component of the system that is configured to display to the user and/or administrator the representation of the request objects … generate one or more views of the representation, pg. 22); Docket No. CA820160386US01Page 6 of 17 Atty Ref. No. 8054 Xu - 16/241,338PATENT 
matching the first data type description to the first set of data and matching the second data type description to the second set of data (extract module locate the request objects by walking through each thread in the dump, pg. 25); 
converting the first set of data into a first viewable format comprising a first set of markup language representations (convert to desired format … format is a standard markup language format, pg. 20, convert the request object in an XML representation, pg. 26); 
converting the second set of data into a second viewable format comprising a second set of markup language representations (convert to desired format … format is a standard markup language format, pg. 20, SOAP requests, pg. 28); and 
displaying concurrently the first set of markup language representations in a first window on a display and the second set of markup language representations in a second window on the display (visualization of the current activities view and the request views presented to the administrator, pg. 29).

data related to definition of the request location can be for request locations that are written or built for languages or formats used for the transmission of information, pg. 18).  

In regard to claim 17, Xu teaches the computer program product of claim 16 wherein the information handling system performs further actions comprising: 
identifying an object at a location in the dump data that matches the layout location (extract module uses the request location information and traverses each thread in the dump to locate the corresponding request object 141, pg. 21); 
determining that an embedded object is embedded in the object., wherein the embedded object corresponds to the first data type description (retrieve an object embedded within other object, pg. 21, 25); and Docket No. CA820160386US01Page 7 of 17 Atty Ref. No. 8054 Xu - 16/241,338PATENT 
capturing at least a portion of the first set of data from the embedded object (retrieve an object embedded within other object, pg. 21, 25).  

In regard to claim 18, Xu teaches the computer program product of claim 16 wherein the information handling system performs further actions comprising: 
selecting a subset of the set of rules in response to evaluating the set of rules against a thread corresponding to the set of dump data (extract module uses the request location information and traverses each thread in the dump to locate the corresponding request object, pg. 21); and 
request location can be received or determined from the XML library that defines these request locations, pg. 24).  

In regard to claim 20, Xu teaches the computer program product of claim 15 wherein the first data type description comprises a set of information selected from the group consisting of an object type, an attribute name, and a request type (request location can be an object type or an attribute name … request location may be the request location, pg. 19).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Cantrill (US 2004/0143717) object type identification
Chikabelapur et al. (US 2016/0055043) extracting usage information from dump
Gadi et al. (US 2017/0371765) automated analysis of core dump
Gardner (US 2002/0156813) render source document for view
Kucera et al. (US 10,528,411) crash dump analysis tool
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOAN TRUONG whose telephone number is 408-918-7552.  The examiner can normally be reached on 10AM-6PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Loan L.T. Truong/Primary Examiner, Art Unit 2114                                                                                                                                                                                                        Silicon Valley Regional Office
Loan.truong@uspto.gov